Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.      Applicants’ amendment of 11/13/2020 is acknowledge. Claims 1-3, 7-15,17-18, 22-23, 27, 29, 36-38, 48, 64, 66, 68-69, 75, 96-97, 119, 142 and 145 have been amended. Claims 4-6, 16, 19-21, 24-26, 28, 30-35, 39-47, 49-63, 65, 67, 70-74, 76-95, 98-118,120-141, 143-144 and 146-165 have been canceled. 
         Claims 1-3, 7-15,17-18, 22-23, 27, 29, 36-38, 48, 64, 66, 68-69, 75, 96-97, 119, 142 and 145 are under consideration.
Election of Species
3.    This application contains claims directed to more than one colonizing non-pathogenic organism species of generic invention These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structure. 
     Election  I.      Claims 1, 2, 3, 7, 8, 9 and 10  are drawn to a method of regulating blood pressure by administering to the subject an amount of AOM from a period of 6-14 days.
       Election   II.     Claims 1,11, 12 and 13 are drawn to a method of regulating blood pressure by administering to the subject an amount of AOM from a period of 15-60 days.
       Election   III.    Claims 1, 14, and 15 are drawn to frequency of administration of AOM.
       Election   IV.   Claims 1, 17 and 18 are drawn to the site of administration of AOM.
        Election   V.   Claims 1, 22 and 27 are drawn to first and second treatment of AOM.

       Election   VII.   Claims 1, 36, 37 and 38 are drawn to mode of administration in a subject.
     Election     VIII.   Claims 1, and 48 are drawn to the subject having an other disorder in addition   to high blood pressure.
    Election     IX.   Claims 1, 64, 66   and 68 are drawn to different dosage of AOM.
    Election     X.   Claims 1 and 69 are drawn to an engineered AOM.
    Election      XI.   Claims 1 and 75 are drawn to a combination therapy.
       Election   XII.   Claims 1, 96, 97, 119, 142 and 145 are drawn to therapeutically effective    dosages.
4.    The inventions listed as Elections I-XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by WO 2005/030147 A2 Whitlock, David. Art of record applicants’ search report.
The claims are drawn to: 
 A method of regulating blood pressure in a subject having:
a)    hypertensive blood pressure:
b)    systolic pressure of greater than 129 mm Hg: or
c)    diastolic blood pressure greater than 79 mm Hg,
the method comprising:
administering to the subject an effective amount of a preparation comprising ammonia oxidizing microorganisms (AOM), thereby regulating blood pressure in the subject.
       WO 2005/030147 A2 teach that topical application the scalp of ammonia oxidizing bacteria reduces hypertension. The claims differ in that the AOB is combined with an anti-hypertensive medication or administered in a particular dosage regimen. The problem to be solved is defined as to provide an improved method for regulating blood pressure. The application does not provide any evidence for an unexpected technical effect due to the combination of anti-hypertension treatments with AOB or due to the claimed dosage regimen. The problem is thus redefined as to provide alternative 
        Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature,  each group constitute different entities and as such do not share the same technical feature. 
5.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of one invention and one species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 



Conclusion
6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues, Thurs-Frid 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
April  27, 2021


     /JANA A HINES/     Primary Examiner, Art Unit 1645                                                                                                                                                                                                     
method of regulating blood pressure in a subject having:

subject.